Order, Supreme Court, New York County, entered July 13, 1978, awarding plaintiff temporary alimony of $100 per week, unanimously affirmed, without costs or disbursements. Our affirmance should not be construed as any indication of our view as regards the amount of, or, indeed, the wife's entitlement to, permanent alimony, or even as to a motion for modification of temporary alimony due to substantial changed circumstances. The issue of permanent alimony should be fully explored at trial and determined in accordance with the statutory criteria (Domestic Relations Law, § 236). We remain of the view that a trial at the earliest possible date provides the forum most appropriate to a resolution of this type of dispute. ConcurLupiano, J. P., Silverman, Evans, Lynch and Sullivan, JJ.